UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RYAN GALLAGHER, )
)

Plaintiff, )

)

v. ) Civil Action No. 18-2327 (UNA)

)

CONGRESS, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on plaintiff s motion to proceed informal pauperis and his

pro se civil complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haz`nes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants must comply
With the Federal Rules of Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 237, 239 (D.D.C.
1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon Which the Court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine Whether the

doctrine of resjudz'cata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

This complaint fails to meet the minimal pleading standard set forth in Rule 8(a). While
it is replete with factual assertions, references to the United States Code, and citations to case
law, websites and other sources, it fails to include a short and plain statement showing that the
plaintiff is entitled to the compensatory damages and injunctive relief he seeks. Furthermore, as
drafted, the complaint fails to give thc defendants fair notice of the claims brought against thein.
Therefore, the Court will grant the plaintiff’s application to proceed informal pauperis and
dismiss the complaint and this civil action. An Order consistent with this Memorandum Opinion

is issued separately.

DATE: October 25 , 2018

 

